Name: Commission Regulation (EEC) No 1628/84 of 8 June 1984 fixing for the 1984 marketing year the Community offer prices for plums applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/20 Official Journal of the European Communities 9 . 6 . 84 COMMISSION REGULATION (EEC) No 1628/84 of 8 June 1984 fixing for the 1984 marketing year the Community offer prices for plums applicable with regard to Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, sentative market or markets within the production zones where the rates are lowest, for the products or varieties which represent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of packa ­ ging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for plums for the period 11 June to 20 October 1984 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Member States other than Greece for fruit and vegetables coming from Greece for which an institu ­ tional price is fixed ; HAS ADOPTED THIS REGULATION :Whereas, in accordance with Article 75 (2) (a) of the Act of Accession , a Community price is to be calcu ­ lated annually, on the one hand, on the basis of the arithmetical average of producer prices of each Member State other than Greece, increased by the transport and packaging costs borne by the products from the areas of production up to the representative centres of Community consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-cl-vis third countries, this Community offer price being reduced by 12 % at the time of the fourth move toward price alignment referred to in Article 59 of the Act ; Whereas, in order to take account of seasonal price variations, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Council Regulation (EEC) No 10/81 , the rates used to calculate production prices are those recorded for an indigenous product whose trade characteristics are defined, on the repre Article 1 1 . For the 1984 marketing year, the Community offer prices for plums falling within subheading 08.07 D of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of groups I and II , of class I , of all sizes, shall be as follows for each of the groups of varieties : Group I Group II  11 June to 31 July : 54,91   August : 54,91 46,01  September : 48,55 38,22 2. The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : Group I : Altesse double (Italian quetsche), Precoce favourite, Belle de Louvain, Conducta, Early Rivers, Kirk's Blue, Jefferson Gage, LÃ ¼tzelsachser (early LÃ ¼tzelsachsen quetsche), Anna Spath, Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), BÃ ¼hler (early BÃ ¼hl quetsche), Burbank, Florentina, Goccia d'oro, Reine-Claude, Czar, Victorias, Purple Pershore, Damsons, Santa Rosa ;(') OJ No L 1 , 1 . 1 . 1981 , p. 17 . 9. 6. 84 Official Journal of the European Communities No L 154/21 zwetschge), Reine-Claude d Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (yellow egg), Mirabelle, Bosniche. Group II : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins, Sveskeblommer, Ruth Gerstetter, Ontario, Pershore (yellow egg). 3 . The entry prices of imported products are to be compared : (a) with the prices fixed for group I where the imported products belong to varieties other than those shown in (b) ; (b) with the prices fixed for group II where the imported products belong to the following varie ­ ties : Altesse simple (common quetsche, Haus Amendments to the preceding subparagraph shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, having regard to changes in the varieties imported from third countries. Article 2 This Regulation shall enter into force on 1 1 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1984. For the Commission Poul DALSAGER Member of the Commission